Article 775 of our Code of Criminal Procedure, providing for the indeterminate sentence, makes no reference to the form of the judgment in the court below. In our original opinion directing that the terms of said statute be complied with, we ordered that the judgment be reformed, but failed to make the same order as to the sentence. The sentence pronounced against appellant will be corrected so as that he will be therein sentenced to not less than one nor more than two years in the penitentiary. Further than this the motion for rehearing will be overruled.
Overruled.